DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/07/2022. As directed by the amendment: claims 1, 13-17 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 05/13/2022.

Response to Arguments
Applicant’s argument pages 7-8 of the remarks filed 07/07/2022 that Eich fails to disclose the housing of the electronic device removably attached to an injection device. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagar et al. (US 2015/0290396) in view of Eich (DE 10 2008 031795). Examiner notes: see the attached NPL file on 05/13/2022 for the translation.
Regarding claim 1, Nagar discloses 
An electronic device (102, figs. 1-4) comprising: 
a housing (134) for removable attachment to an injection device (106, figs. 1-3 and par. 0049).
Nagar is silent about a first sensor assembly disposed within the housing and comprising a first coil and two magnets of opposite polarity, wherein the first coil is configured to provide a first voltage pulse as a first Wiegand wire of the injection device moves from a first position proximate to one of the two magnets of the first sensor assembly to a second position proximate to the other magnet of the two magnets of the first sensor assembly; and one or more processors configured to enter an enabled state from a sleep state after receiving the first voltage pulse from the first coil.
Nagar only discloses the tracking device 102 comprising an array of sensors or any combination of sensor configured to detect a signal indicating an activity performed by the injection device 106 (par. 0056). 
Eich teaches a tracking device comprising sensor assembly 11/12 configured to detect the movement of a setting element or movement of the injection device itself to recognize that the controller is activated and a display is to be activated or switch on (see pars. 0014 and 0017 of the translation). Eich also teaches a first sensor assembly (11/12 in figs. 6-7 and 6 in figs. 2-3) comprising a first coil (coil of 6. Examiner notes: see fig. 3 and par. 0045 of the translation for an embodiment of the sensor 6) and two magnets (two ends of 6. Examiner notes: see fig. 3 and par. 0045 of the translation for the two ends 14/15 of the sensor 6 that responds to the north end and the south end of the exciter magnet EM of the threaded rod 10) of opposite polarity (Examiner notes: the two ends of 6 have opposite polarity to respond to the north pole N and the south pole S of the excited magnet EM of the threaded rod 10), wherein the first coil (coil of 6) is configured to provide a first voltage pulse as a first Wiegand wire (16a/16b in figs. 6-7) of the injection device (figs. 6-7) moves from a first position proximate to one of the magnets of the first sensor assembly to a second position proximate to the other magnet of the first sensor assembly (Examiner notes: see par. 0014 of the translation for the sensor being used as an activation switch by monitoring the movement of a setting element or movement of the injection device itself to recognize that the controller is activated and a display is to be activated or switch on. See also par. 0017. Therefore, elements 16a and/or 16b meets the claim limitation); and one or more processors (1) configured to enter an enabled state from a sleep state after receiving the first voltage pulse from the first coil (Examiner notes: see par. 0014 of the translation for the sensor being used as an activation switch).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nagar’s tracking device by adding the sensor assembly, as taught by Eich, for the purpose of providing sufficient structure to detect the movement of elements of the injection device without requiring a current from the energy supply or battery of the injection device, which increases the service life of the battery and thus the entire injection device (par. 0013 of Eich).
Regarding claim 2, Nagar in view of Eich discloses the electronic device of claim 1, 
Eich also teaches wherein the one or more processors (1) consume no power when the one or more processors (1) are in the sleep state (see par. 0040 of the translation and see also par. 0014).
Regarding claim 3, Nagar in view of Eich discloses the electronic device of claim 1, 
Eich also teaches wherein the one or more processors (1) are configured to process data when the one or more processors (1) are in the enabled state (see par. 0040 of the translation and see also par. 0014).

Allowable Subject Matter
Claims 4-20 are allowed over the prior arts of records. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Eich (DE 10 2008 031795), Nagar et al. (US 2015/0290396), Calasso et al. (US 2012/0245515), Hofstetter (US 2008/0169307).
Regarding claim 14, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system comprising an injection device with a needle shield and a first Wiegand wire affixed to the needle shield wherein the first coil of the first sensor assembly is configured to provide a first voltage pulse as the first Wiegand wire moves from a first position proximate to one of the magnets of the first sensor assembly to a second position proximate to the other magnet of the first sensor assembly and wherein one or more processors is configured to enter an enabled state from a sleep state after receiving the first voltage pulse form the first coil, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 14.
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system comprising a variable dose injection device with a dosage knob and a plurality of Wiegand wires positioned around a perimeter of the dosage knob wherein a voltage pulse is provided for each of the plurality of Wiegand wires that moves from a first position proximate to a magnet of a second sensor assembly to a second position proximate to another magnet of the second sensor assembly and wherein one or more processors are configured to receive the voltage pulses and cause a counter to be incremented for each voltage pulse that is received, wherein a value stored by the counter corresponds to the dosage of the medicament to be injected by the variable dose injection device, in combination with the total structure and function as claimed. Eich only discloses in par. 0017 (see the translation) that one or more sensor are used in the injection device to monitor one or more movable components of the injection device; for example, one or more sensor can interact with a rotary knob in order to monitor the action performed by the respective component, e.g. setting a dose; then, the controller can store the information and/or present it on a display. No combination of prior art was found to teach or suggest each and every element of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783